DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated February 25, 2021.  Claims 1, 4, 10, 11, 14, 16, and 17 are currently amended and claims 1-14 and 16-20 remain pending in the application and have been fully considered by Examiner.
In view of Applicant’s amendments, the 35 USC 101 rejections are hereby withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive as detailed in the Arguments – Prior Art Rejections section below.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 

Arguments – Prior Art Rejections
5.	Applicant's arguments filed on February 25, 2021, have been fully considered by Examiner, but are not persuasive. As discussed during the interview conducted on March 12, 2021, the new limitations are taught by Hurley et al. 7403854, for example at column 4, lines 16 through 64, “It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the data measurements.... It will be understood that the provision of a cut-off value based on the reference site data sets will result in a number of data points being excluded from the reference site data set. To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”

Claim Objections
Claim 5 is objected to because of the following informality:  the claim status is “Currently Amended,” but no amendment is indicated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (20160265513 – hereinafter Evans; see IDS filed on 3/27/20) in view of Hurley et al. (7403854 -- hereinafter Hurley).

	With respect to claim 1, Evans discloses A method of estimating a parameter relating to an upgrade of a wind turbine software, the method comprising: 
	toggling a wind turbine alternatingly between a first mode where the upgrade is not implemented and  a second mode where the upgrade is implemented  (e.g., Fig. 4 and associated text, e.g., [0040] More specifically, where the second operating mode corresponds to an upgraded operating mode, one or more upgrades are provided to at least one of the wind turbines 102 in the wind farm 100 after operation in the first operating mode; [0041] In additional embodiments, the farm controller 108 is configured to toggle between the first and second operating modes a certain number of times or for a certain time period.)
	during the first and second modes, collecting data relating to a performance of the wind turbine, wherein the data collected during the first mode comprises a first number of data parts and the data collected during the second mode comprises a second number of data parts (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain toggle between the first and second operating modes, e.g. every hour or for any other suitable time period. For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes (top graph), as well as the corresponding representative wind speed during each of the respective operating modes (bottom graph). An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].); 
	[discarding one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number;]
	deriving pairs of data parts from the [remaining] data parts from the data collected during the first mode and the data parts from the data collected during the second mode, where each pair data parts comprises a first data part corresponding to the data collected during the first mode and during a first period of time and a second data part corresponding to the data collected during the second mode and during a second period of time (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].); 
	estimating the parameter from the pairs of data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.), the estimating step comprising: 
		ordering the first data parts in the pairs of data parts [in increasing or decreasing order] to produce the first ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller of the system operates the wind farm in a first or baseline operating mode. During the baseline operating mode, the controller generates a baseline graphical distribution of performance of the wind farm [ordering the first parts].), 
		ordering the second data parts in the parts of data parts [in increasing or decreasing order] to produce second ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], After one or more upgrades are provided to at least one of the wind turbines in the wind farm, the controller then operates the wind farm in an upgraded operating mode. The controller then generates an upgraded graphical distribution of performance of the wind farm for comparison with the baseline graphical distribution.); and 
		comparing a first data part at a first position in the first ordered data parts and a second data part at the first position in the second ordered data parts (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades; see also [0042], [0044], [0063], and [0072].); and 
	operating the wind turbine in the second mode if the estimated parameter indicates that the upgrade improved a power production of the wind turbine (e.g., Figs. 4-8 and associated text, e.g., [0030], the system is configured to validate wind farm performance measurements, i.e. power output, in response to one or more upgrades installed within the wind farm so as to optimize wind farm performance....Accordingly, the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. .
	Evans does not appear to explicitly disclose discarding one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number or remaining. However, this is further taught by Hurley (e.g., Figs 3-4 and associated text, e.g., col. 4:16-64, It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing [discarding] those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the data measurements.... It will be understood that the provision of a cut-off value based on the reference site data sets will result in a number of data points being excluded from the reference site data set. To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set [such that the first number equals the second number]. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”).
	Evans also does not appear to explicitly disclose in increasing or decreasing order. However, this is taught by analogous Hurley (e.g., Figs. 3-4 and associated text, e.g., col. 3:53-60, once these speeds are identifiable they are then sorted in a comparable order, be that ascending or descending. In this manner each sector of each of the test and reference sites will have a data set where reference and test site speeds are independently sorted in a comparable order--be that ascending or descending (Step 305).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Hurley because there is a “need to provide a methodology for predicting the future wind resource for a 

	With respect to claim 10, Evans discloses A wind turbine comprising a controller configured to: 
	toggle the wind turbine alternatingly between a first mode where an upgrade is not implemented and a second mode where the upgrade is implemented  (e.g., Fig. 4 and associated text, e.g., [0040] More specifically, where the second operating mode corresponds to an upgraded operating mode, one or more upgrades are provided to at least one of the wind turbines 102 in the wind farm 100 after operation in the first operating mode; [0041] In additional embodiments, the farm controller 108 is configured to toggle between the first and second operating modes a certain number of times or for a certain time period.); 
	during the first and second modes, collect data relating to a performance of the wind turbine, wherein the data collected during the first mode comprises a first number of data parts and the data collected during the second mode comprises a second number of data parts (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period. For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes (top graph), as well as the corresponding representative wind speed during each of the respective operating modes (bottom graph). An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that ;
	[discard one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number;]
	derive pairs of data parts from the [remaining] data parts from the data collected during the first mode and the data parts from the data collected during the second mode, where each pair of data parts comprises a first data part corresponding to the data collected during the first period of time and a second data part corresponding to the data collected during the second period of time (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].);
	estimate a parameter from the pairs of data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.), the estimating step comprising:
		ordering the first data parts in the pairs of data parts [in increasing or decreasing order] to produce first ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller of the system operates the wind farm in a first or baseline operating mode. During the baseline operating mode, the controller generates a baseline graphical distribution of performance of the wind farm [ordering the first parts].); 
		ordering the second data parts in the pairs of data parts [in increasing or decreasing order] to produce second ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], After one or more upgrades are provided to at least one of the wind and 
		comparing a first data part at a first position in the first ordered data parts and a second data part at the first position in the second ordered data parts (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades; see also [0042], [0044], [0063], and [0072].); and
	operating the wind turbine in the second mode if the estimated parameter indicates that the upgrade improved a power production of the wind turbine (e.g., Figs. 4-8 and associated text, e.g., [0030], the system is configured to validate wind farm performance measurements, i.e. power output, in response to one or more upgrades installed within the wind farm so as to optimize wind farm performance....Accordingly, the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.).
	Evans does not appear to explicitly disclose discard one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number or remaining. However, this is further taught by Hurley (e.g., Figs 3-4 and associated text, e.g., col. 4:16-64, It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing [discarding] those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set [such that the first number equals the second number]. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”).
	Evans also does not appear to explicitly disclose in increasing or decreasing order. However, this is taught by analogous Hurley (e.g., Figs. 3-4 and associated text, e.g., col. 3:53-60, once these speeds are identifiable they are then sorted in a comparable order, be that ascending or descending. In this manner each sector of each of the test and reference sites will have a data set where reference and test site speeds are independently sorted in a comparable order--be that ascending or descending (Step 305).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Hurley because there is a “need to provide a methodology for predicting the future wind resource for a particular site that represents an accurate reflection of the expected conditions at that site,” as suggested by Hurley (see col. 1:36-39).

	With respect to claim 14, Evans discloses A non-transitory computer readable medium comprising a set of instructions which, when executed by a controller of a wind turbine, cause the controller to: 
	toggle the wind turbine alternatingly between a first mode where an upgrade is not implemented and a second mode where the upgrade is implemented (e.g., Fig. 4 and second operating mode corresponds to an upgraded operating mode, one or more upgrades are provided to at least one of the wind turbines 102 in the wind farm 100 after operation in the first operating mode; [0041] In additional embodiments, the farm controller 108 is configured to toggle between the first and second operating modes a certain number of times or for a certain time period.);
	during the first and second modes, collect data relating to a performance of the wind turbine, wherein the data collected during the first mode comprises a first number of data parts and the data collected during the second mode comprises a second number of data parts (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period. For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes (top graph), as well as the corresponding representative wind speed during each of the respective operating modes (bottom graph). An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].); 
	[discard one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number;]
	derive pairs of data parts from the [remaining] data parts from the data collected during the first mode and the data parts from the data collected during the second mode, where each pair of data parts comprises a first data part corresponding to the data collected during a first period of time and a second data part corresponding to the data collected during a second period of time (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].); 
	estimate the parameter from the pairs of data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.), the estimating step comprising: 
		ordering the first data parts in the pairs of data parts [in increasing or decreasing order] to produce first ordered data parts(e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller of the system operates the wind farm in a first or baseline operating mode. During the baseline operating mode, the controller generates a baseline graphical distribution of performance of the wind farm [ordering the first parts].), 
		ordering the second data parts in the pairs of data parts [in increasing or decreasing order] to produce second ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], After one or more upgrades are provided to at least one of the wind turbines in the wind farm, the controller then operates the wind farm in an upgraded operating mode. The controller then generates an upgraded graphical distribution of performance of the wind farm for comparison with the baseline graphical distribution.); and 
		comparing a first data part at a first position in the first ordered data parts and a second part at the first position in the ordered second ordered data parts (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. ; and 
	operate the wind turbine in the second mode if the estimated parameter indicates that the upgrade improved a power production of the wind turbine (e.g., Figs. 4-8 and associated text, e.g., [0030], the system is configured to validate wind farm performance measurements, i.e. power output, in response to one or more upgrades installed within the wind farm so as to optimize wind farm performance....Accordingly, the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.).
	Evans does not appear to explicitly disclose discard one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number or remaining. However, this is further taught by Hurley (e.g., Figs 3-4 and associated text, e.g., col. 4:16-64, It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing [discarding] those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the data measurements.... It will be understood that the provision of a cut-off value based on the reference site data sets will result in a number of data points being excluded from the reference site data set. To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set [such that the first number equals the second number]. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”).
	Evans also does not appear to explicitly disclose in increasing or decreasing order. sorted in a comparable order, be that ascending or descending. In this manner each sector of each of the test and reference sites will have a data set where reference and test site speeds are independently sorted in a comparable order--be that ascending or descending (Step 305).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Hurley because there is a “need to provide a methodology for predicting the future wind resource for a particular site that represents an accurate reflection of the expected conditions at that site,” as suggested by Hurley (see col. 1:36-39).

	With respect to claims 2 and 16, Evans also discloses wherein the comparing step comprises comparing also the data part of a first part at a second position in the ordered first parts and the data part of a second part at the second position in the ordered second parts (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades; see also [0042], Referring now to FIG. 6, the controller 108 may generate various graphs from the first and second sets of operating data generated during the first and second operating modes so as to effectively compare the data; see also [0044], [0063], and [0072].).

	With respect to claims 3 and 17, Evans also discloses operating the wind turbine in the first mode while collecting the data (e.g., Fig. 4 and associated text, e.g., [0039], Thus, at 204, collect a first set of operating data from the sensors 103, 105, 106, 107, 109 during operation of the wind farm 100 in the first operating mode. At 206, the farm controller 108 is configured to operate the wind farm 100 in a second operating mode. The second operating mode may be an upgraded operating mode or simply a different time period than the first operating mode.), 
	deriving second pairs of data parts, where a first part of a second pair corresponds to the data collected during one period of time and a second part of the second pair corresponds to the data collected during a second period of time (e.g., Figs. 4-8, 11-12, and 14 and associated text, e.g., [0039], Thus, at 204, the controller 108 is configured to measure or collect a first set of operating data from the sensors 103, 105, 106, 107, 109 during operation of the wind farm 100 in the first operating mode. At 206, the farm controller 108 is configured to operate the wind farm 100 in a second operating mode. The second operating mode may be ... simply a different time period than the first operating mode.), 
	ordering the first parts of the second pairs in relation to the data part thereof (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller of the system operates the wind farm in a first or baseline operating mode. During the baseline operating mode, the controller generates a baseline graphical distribution of performance of the wind farm [ordering the first parts]; see also [0031].), and 
	ordering the second parts of the second pairs in relation to the data part thereof (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0010], further step includes operating, via the controller, the wind farm in a second operating mode. The method also includes collecting a second set of operating data, via the processor, during the second operating mode.), wherein the estimating step also comprises comparing the data part of a first part of the second pairs at the first position in the ordered first parts of the second pairs and the data part of a second part of the second pairs at the first position in the ordered second parts of the second pairs (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0010], As such, another step includes comparing, via the processor, the normalized first and second sets of operating data so as to validate one or more wind farm performance measurements; see also [0031] and [0039].).

With respect to claims 12 and 18, Evans also discloses wherein first and second periods of time of the data parts of each pair are adjacent to each other (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour [wherein first and second periods of time of the data parts of each pair are adjacent to each other] or for any other suitable time period...An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].).

With respect to claim 13, Evans also discloses wherein the controller is configured to toggle at least one time every hour (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period.).

With respect to claim 19, Evans also discloses wherein the toggling step comprises toggling at least 1 time every hour (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period.).

With respect to claim 20, Evans also discloses wherein the deriving step comprises deriving pairs of data parts, where a first part of a pair corresponds to the data collected during the first mode and derived during one period of time and a second part of the pair corresponds to the data collected during the second mode and collected through a second period of time, where the first and second periods of time are no more than 3 hours apart (please note claim renumbering above; e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period; see also [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].).

Claims 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in Hurley, and further in view of Zhou et al. (20150292486 – hereinafter Zhou).

	With respect to claim 4, Evans discloses A method of estimating a parameter relating to an upgrade of a wind turbine software, the method comprising: 
	toggling a wind turbine alternatingly between two modes a first mode where the upgrade is not implemented and a second mode where the upgrade is implemented (e.g., second operating mode corresponds to an upgraded operating mode, one or more upgrades are provided to at least one of the wind turbines 102 in the wind farm 100 after operation in the first operating mode; [0041] In additional embodiments, the farm controller 108 is configured to toggle between the first and second operating modes a certain number of times or for a certain time period.);
	during the first and second modes, collecting data relating to a performance of the wind turbine, wherein the data collected during the first mode comprises a first number of data parts and the data collected during the second mode comprises a second number of data parts (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period. For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes (top graph), as well as the corresponding representative wind speed during each of the respective operating modes (bottom graph). An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].); 
	[discarding one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number;]
	deriving pairs of data parts from the [remaining] data parts from the data collected during the first mode and the data parts from the data collected during the second mode, where each pair of data parts comprises a first data part corresponding to the data collected during the first mode and during a first period of time and a second data part corresponding to the data collected during the second mode and during a second period of time (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].); 
	estimating the parameter from the pairs of data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.), the estimating step comprising: 			
		[determining, for each pair of data parts, a difference value of the first and second data parts of that pair of data parts;] 
		ordering the first data parts in the pairs of data parts [in increasing or decreasing order] to produce first ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller of the system operates the wind farm in a first or baseline operating mode. During the baseline operating mode, the controller generates a baseline graphical distribution of performance of the wind farm [ordering the first parts].); 
		ordering the second data parts in the pairs of data parts [in increasing or decreasing order] to produce second ordered data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], After one or more upgrades are provided to at least one of the wind turbines in the wind farm, the controller then operates the wind farm in an upgraded operating mode. The controller then generates an upgraded graphical distribution of performance of the wind farm for comparison with the baseline graphical distribution.); and  
		[fitting a curve to the difference values ordered according to the ordering of the 
	operating the wind turbine in the second mode if the estimated parameter indicates that the upgrade improved a power production of the wind turbine (e.g., Figs. 4-8 and associated text, e.g., [0030], the system is configured to validate wind farm performance measurements, i.e. power output, in response to one or more upgrades installed within the wind farm so as to optimize wind farm performance....Accordingly, the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.).
	Evans does not appear to explicitly disclose discarding one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number or remaining. However, this is further taught by Hurley (e.g., Figs 3-4 and associated text, e.g., col. 4:16-64, It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing [discarding] those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the data measurements.... It will be understood that the provision of a cut-off value based on the reference site data sets will result in a number of data points being excluded from the reference site data set. To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set [such that the first number equals the second number]. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”).
	Evans also does not appear to explicitly disclose in increasing or decreasing order. sorted in a comparable order, be that ascending or descending. In this manner each sector of each of the test and reference sites will have a data set where reference and test site speeds are independently sorted in a comparable order--be that ascending or descending (Step 305).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Hurley because there is a “need to provide a methodology for predicting the future wind resource for a particular site that represents an accurate reflection of the expected conditions at that site,” as suggested by Hurley (see col. 1:36-39).  
	Evans in view of Hurley does not appear to explicitly disclose determining, for each pair of data parts, a difference value of the first and second data parts of that pair of data parts and fitting a curve to the difference values ordered according to the ordering of the first data parts and the second data parts.  However, this is taught in analogous art, Zhou (e.g., Figs. 2-3 and associated text, e.g., [0033], [0033] The delta power curve is derived in the delta power production calculation and measurement system 66 by calculating the difference between the measured normalised power curve P.sub.meas with the reference design power P.sub.ref; see also [0032], [0038], and [0050-51]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Zhou because “with early ice accretion detection, wind turbine running risk is reduced and wind turbine power production improved” and the invention of Zhou “provides a high probability of accurate ice accretion detection,” as suggested by Zhou (see [0009]).  

	With respect to claim 11, Evans discloses A wind turbine comprising a controller configured to:
	toggle the wind turbine alternatingly between a first mode where an upgrade is not implemented and a second mode where the upgrade is implemented (e.g., Fig. 4 and associated text, e.g., [0040] More specifically, where the second operating mode corresponds to an upgraded operating mode, one or more upgrades are provided to at least one of the wind turbines 102 in the wind farm 100 after operation in the first operating mode; [0041] In additional embodiments, the farm controller 108 is configured to toggle between the first and second operating modes a certain number of times or for a certain time period.);
	during the first and second modes, collect data relating to a performance of the wind turbine, wherein the data collected during the first mode comprises a first number of data parts and the data collected during the second mode comprises a second number of data parts (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period. For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes (top graph), as well as the corresponding representative wind speed during each of the respective operating modes (bottom graph). An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].); 
	[discard one or more data parts from the data collected during the first mode or the 
	derive pairs of data parts from the [remaining] data parts from the data collected during the first mode and the data parts from the data collected during the second mode, where each pair of data parts comprises a first data part corresponding to the data collected during the first mode and during a first period of time and a second data part corresponding to the data collected during the second mode and during a second period of time (e.g., Figs. 4-8, 11-12, and 14 along with associated text, e.g., [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].);	
 	estimate a parameter from the pairs of data parts (e.g., Figs. 4-8 and 11-12 along with associated text, e.g., [0030], the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.), the estimating step comprising:
		[determining, for each pair of data parts, a difference value of the first data part and the second data part of that pair of data parts;] 
		ordering the first data parts in the pairs of data parts [in increasing or decreasing order] to produce first ordered data parts; 
		ordering the second data parts in the pairs of data parts [in increasing or decreasing order] to produce second ordered data parts; and
		[fitting a curve to the difference values ordered according to the ordering of the first data parts and the second data parts]; and
	operate the wind turbine in the second mode if the estimated parameter indicates that the upgrade improved a power production of the wind turbine (e.g., Figs. 4-8 and associated text, e.g., [0030], the system is configured to validate wind farm performance measurements, i.e. power output, in response to one or more upgrades installed within the wind farm so as to optimize wind farm performance....Accordingly, the controller then compares the baseline and upgraded graphical distributions so as to validate performance improvements (e.g. improved power output) produced by the one or more upgrades.).
	Evans does not appear to explicitly disclose discard one or more data parts from the data collected during the first mode or the second mode such that the first number equals the second number or remaining. However, this is further taught by Hurley (e.g., Figs 3-4 and associated text, e.g., col. 4:16-64, It is desirable that this relationship be determined for all speeds above a minimum cut-off speed as determined with reference to the reference site....By removing [discarding] those winds below the lower cut-off point it is possible to reduce the possibility that the winds detected were locally generated, and also reduce the possibility of noise corrupting the data measurements.... It will be understood that the provision of a cut-off value based on the reference site data sets will result in a number of data points being excluded from the reference site data set. To ensure that a direct correlation is possible, the same number of data points are then deleted from the test site data set [such that the first number equals the second number]. In this way if the generation of a cut-off value resulted in 10 values being excluded from the reference site, then the 10 lowest values in the sorted test site would also be excluded.”).
	Evans also does not appear to explicitly disclose in increasing or decreasing order. However, this is taught by analogous Hurley (e.g., Figs. 3-4 and associated text, e.g., col. 3:53-60, once these speeds are identifiable they are then sorted in a comparable order, be that ascending or descending. In this manner each sector of each of the test and reference sites will 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Hurley because there is a “need to provide a methodology for predicting the future wind resource for a particular site that represents an accurate reflection of the expected conditions at that site,” as suggested by Hurley (see col. 1:36-39).  
	Evans in view of Hurley does not appear to explicitly disclose determining, for each pair of data parts, a difference value of the first data part and the second data part of that pair of data parts and fitting a curve to the difference values ordered according to the ordering of the first data parts and the second data parts.  However, this is taught in analogous art, Zhou (e.g., Figs. 2-3 and associated text, e.g., [0033], [0033] The delta power curve is derived in the delta power production calculation and measurement system 66 by calculating the difference between the measured normalised power curve P.sub.meas with the reference design power P.sub.ref; see also [0032], [0038], and [0050-51]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Evans with the invention of Zhou because “with early ice accretion detection, wind turbine running risk is reduced and wind turbine power production improved” and the invention of Zhou “provides a high probability of accurate ice accretion detection,” as suggested by Zhou (see [0009]).

With respect to claim 5, Evans also discloses operating the wind turbine in the first mode while collecting data relating to a performance of the wind turbine (e.g., Fig. 4 and collect a first set of operating data from the sensors 103, 105, 106, 107, 109 during operation of the wind farm 100 in the first operating mode. At 206, the farm controller 108 is configured to operate the wind farm 100 in a second operating mode. The second operating mode may be an upgraded operating mode or simply a different time period than the first operating mode.), 
deriving second pairs of data parts, where a first part of a second pair corresponds to the data collected during the first mode and derived during one period of time and a second part of the second pair corresponds to the data collected during the first mode and collected through a second period of time (e.g., Figs. 4-8, 11-12, and 14 and associated text, e.g., [0039], Thus, at 204, the controller 108 is configured to measure or collect a first set of operating data from the sensors 103, 105, 106, 107, 109 during operation of the wind farm 100 in the first operating mode. At 206, the farm controller 108 is configured to operate the wind farm 100 in a second operating mode. The second operating mode may be ... simply a different time period than the first operating mode.) and Zhou further discloses determining, for each second pair, a difference value of the first and second data parts of the second pair, ordering the second pairs in accordance with a value determined from the first and/or second parts of the second pairs and fitting a second curve to difference values ordered according to the of the second pairs, wherein the estimating step is based also on the second curve (e.g., Figs. 2-3 and associated text, e.g., [0033], [0033] The delta power curve is derived in the delta power production calculation and measurement system 66 by calculating the difference between the measured normalised power curve P.sub.meas with the reference design power P.sub.ref; see also [0032], [0038], and [0050-51]).


With respect to claim 6, Evans also discloses wherein first and second periods of time of the data parts of each pair are adjacent to each other (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour [wherein first and second periods of time of the data parts of each pair are adjacent to each other] or for any other suitable time period...An example benefit of toggling between the different operating modes is that toggling can create easier data collection between the two operating modes under similar environmental conditions rather than collecting date between two operating modes that are run separately over long periods of time; see also [0039-40].).

With respect to claim 7, Evans also discloses wherein the toggling step comprises toggling at least 1 time every hour (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period.).

With respect to claim 8, Evans also discloses wherein the deriving step comprises deriving pairs of data parts, where a first part of a pair corresponds to the data collected during the first mode and derived during one period of time and a second part of the pair corresponds to the data collected during the second mode and collected through a second period of time, where the first and second periods of time are no more than 3 hours apart (e.g., Figs. 4-5 and associated text, e.g., [0041], More specifically, in certain embodiments, the controller 108 may toggle between the first and second operating modes, e.g. every hour or for any other suitable time period; see also [0043], For example, as shown at 210 of FIG. 4, the controller 108 is configured to normalize the first and second sets of operating data collected during the first and second operating modes [deriving pairs of data parts]; see also [0030], [0042], [0070], and [0072].).

With respect to claim 9, Evans also discloses wherein the collecting step comprises collecting, as the data, a power production of the wind turbine (e.g., Figs. 4-5 and associated text, e.g., [0033] the present disclosure utilizes a large amount of data to determine the power produced during baseline and upgraded conditions and compares the results to provide a highly accurate and robust system; [0041], For example, FIG. 5 illustrates various graphs of total farm power output generated by toggling between the first and second operating modes  see also  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192